Citation Nr: 1721033	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-41 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in compensation from 60 to 20 percent for hypertension, effective February 1, 2010 was proper.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2009 (rating reduction) and August 2010 (erectile dysfunction) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues were previously remanded by the Board in July 2015 and September 2016 for additional development.  The issues have since returned to the Board.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The September 2016 Board remand referred the claim of entitlement to an effective date earlier than September 20, 2007 for the grant of service connection for hypertension to include as on the basis of clear and unmistakable error in the May 2008 RO rating decision, which was raised in a June 2015 brief, to the AOJ for appropriate action.  However, it does not appear any action has been taken and the Board again refers the issue to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a May 2008 rating decision, service connection for hypertension was granted and an initial 60 percent rating was assigned, effective September 20, 2007.

2.  In an July 2009 rating decision and letter, the RO notified the Veteran of a proposal to reduce the disability rating for his service-connected hypertension from 60 percent to 20 percent, as well as a 60 day period for the submission of evidence and the right to request a predetermination hearing within 30 days.  

3.  In a November 2009 rating decision, the RO effectuated the reduction of the disability rating for the Veteran's service-connected hypertension from 60 percent to 20 percent, effective February 1, 2010.

4.  At the time of the reduction, the 60 percent rating for service-connected hypertension was in effect for less than five years.

5.  The preponderance of the evidence does not show that hypertension materially improved, to include improvement in the ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction from 60 percent to 30 percent for Veteran's hypertension was improper, and the 60 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.44(c), 3.105, 4.1, 4.2, 4.10, 4.104, 4.115 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction

Where the reduction in the rating assigned for a service-connected disability and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e).  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective from the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. §  3.105 (e).

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Id.  As to interpretation of examination reports, 38 C.F.R. § 4.2 requires that if the examination report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  The Court has also stated that examination reports on which the reduction are based must be adequate. Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Also, 38 C.F.R. § 4.13  provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in order for a rating reduction to be proper, the evidence must not only show that an improvement in a disability has actually occurred, but also, that such improvement reflects improvement in the ability to function under ordinary conditions of life and work. Id.; see also 38 C.F.R. §§ 4.2, 4.10.

When a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

Procedural reduction analysis

Procedurally, in May 2008, service connection for hypertension was granted, and a 60 percent disability rating was assigned, effective September 20, 2007, the date of the Veteran's claim of entitlement.  

Less than five years later, in July 2009, the RO issued a rating decision proposing to decrease the 60 percent rating to 20 percent based largely upon a July 2009 VA examination.  In a July 2009 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his hypertension.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The Veteran responded and submitted additional evidence received August 24, 2009, an August 2009 letter from his private treating physician.

Based on the newly obtained evidence and the findings from a July 2009 VA examination, the RO effectuated the proposed reduction in a November 2009 rating decision, the rating was reduced from 60 percent to a 20 percent rating, effective February 1, 2010, well beyond the last day of the month from the 60-day period from the July 2009 notice letter.  In February 2010, the Veteran disagreed with the reduction and provided additional evidence.   

During the course of the appeal, in a May 2015 RO rating decision, a proposed reduction of the disability from 20 percent disabling to noncompensable based on an April 2015 VA examination was issued.  The proposal has not been effectuated.

Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the November 2009 rating decision that issued the reduction, effective February 1, 2010, was procedurally proper.  

Reduction analysis

The Board turns to the evidence to determine whether there was actual improvement in the Veteran's hypertension, to include improvement in the ability to function under ordinary conditions of life and work, shown by the evidence to warrant the effectuated reduction.

Following a review of the evidence, the Board finds that the criteria for a reduction were not met and the reduction in rating for hypertension from 60 percent to 20 percent, effective February 1, 2010 was improper.  See 38 C.F.R. § 3.344.  

Under Diagnostic Code 7101, a 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  

By way of history, post-service private treatment records associated with the record from November 1998 to 2003 show that the Veteran was treated for hypertension with medications, with alterations made as needed.  

In an August 1993 VA examination, blood pressure readings were supine (150/96), sitting (164/110), and standing (160/112).  

The Veteran's initial, 60 percent rating for hypertension, was based, in part, on a May 2008 VA examination showing diastolic levels predominantly 130 and above.  The Veteran reported side effects of headaches and two prior hospitalizations for hypertension.  Blood pressure readings were: (1) 202/135 (2) 201/146 (3) 211/142.  The Veteran was on a multi-drug regimen with some degree of side effects, headaches, dry mouth and bilateral lower extremity swelling.  

The Veteran's proposed reduction was based largely on a July 2009 VA examination which showed improved diastolic readings 110 or greater but less than 120.  Hypertension was managed by a civilian doctor who was last seen three months prior.  The Veteran had been out of medication for the three days prior to the examination.  His self-tested blood pressure readings were in the range of 140/80 when he took his medication.  The course since onset was that the condition was not optimally controlled.  The Veteran was on medication for the condition.  The Veteran's blood pressure was 118/110.  Blood pressure readings were: (1) 181/110 (2) 176/109 (3) 179/111.  There were no significant effects of the condition on his occupation and no effects on usual daily activities.    

A letter from the Veteran's private physician, dated August 2009, stated that the Veteran's hypertension was very difficult to control and his blood pressure diaries in the past were very high, and, at times, blood pressure levels reached 190-200/140-150.  

The Veteran submitted a list of 20 blood pressure readings (dated in VBMS as February 2, 2010), taken at work, from August 2009 to November 2009, which he stated showed diastolic blood pressure readings of predominantly 120 or more.  As asserted, 13 of the 20 readings had diastolic levels of 120 and above.  

Corresponding VA treatment records from August 2009 to November 2009 show blood pressure readings did not have diastolic blood pressure readings predominantly 130 or more.  In fact, blood pressure readings predominantly had diastolic levels of less than 110.  

The Board notes that a number of blood pressure recordings by the Veteran and the VAMC from August to November 2009 were taken very closely together.  For example, the Veteran documented an August 23, 2009 reading of 145/100 and a VA treatment record documented readings of 148/88 and 157/98 two days later.  In another instance, the Veteran documented a reading of 160/128 on November 3, 2009, a VA treatment record documented a reading of 137/84 on November 5, 2009 and the Veteran documented a reading of 200/135 on November 6, 2009.  

In a July 2010 VA erectile dysfunction examination, the Veteran's blood pressure was 207/139.

VA treatment records from July 2010 and to August 2015 show blood pressure readings did not have diastolic blood pressure readings predominantly 130 or more.  In fact, blood pressure readings predominantly had diastolic levels of less than 110.  There are instances of altering hypertension medications including types or dosages.  For instance, in July 2010, the Veteran's blood pressure was 184/98 and medication was added to treat the condition.  Again in February 2012, the Veteran's blood pressure was measured at 180/128 on arrival and his medication dosage was increased to treat the condition.  The Veteran had a cerebrovascular accident in March 2012 found to be secondary to the Veteran's hypertension condition.  The Veteran is currently service-connected for residuals of the accident and was previously assigned a temporary total rating (April 10, 2012 to September 30, 2012) for the accident.  

The Veteran underwent an April 2015 VA hypertension examination.  The Veteran reported that his blood pressure was in the range of 140s-150s/80s-90s when he took his medication.  He does not keep blood pressure logs at home.  He is no longer working as a firefighter.  He had a stroke in March 2012.  The Veteran still suffered headaches with elevated blood pressure.  The Veteran's blood pressure was 118/110.  Blood pressure readings were: (1) 155/88 (2) 144/91 (3) 146/89.  The average blood pressure reading was 148/89.  He worked in a fire department.  His ability to still perform firefighting duties in the field would be compromised.  He could still do office type or desk work though.

The Veteran submitted two letters, from his wife and coworker in February 2010.  The Veteran's wife observed blood pressure readings over 200/140 and symptoms of headaches and dizziness.  The Veteran's coworker reported that she took his blood pressure and had seen the levels being as high as 200/140, several times.  She witnessed symptoms of dizziness and trouble working.  

The Veteran contends that his hypertension condition did not improve, as shown by his private physician's statement, his self-documented blood pressure readings, the blood pressure reading taken by the July 2010 VA examiner, and the fact that he is  taking double dosage of his medications to treat the condition.  

The Board observes that the Veteran's blood pressure readings have not been predominately above 130 since the initial rating effective, September 2007, which was based largely on findings from the May 2008 VA examination.  In that regard, the condition has shown improvement.  However, the evidence must also demonstrate that the Veteran has an increased ability to function under the ordinary conditions of life and work, which has not been shown.  

The May 2008 VA hypertension examination noted side effects from medications used to treat hypertension such as headaches but did not discuss functional impairment due to the condition.  The July 2009 VA hypertension examination noted side effects from medication such as drowsiness and specifically noted that hypertension had no significant effects on usual occupation and no effects on usual daily activities.  Here, the Board finds that the July 2009 examiner's findings regarding functional impairment amounts to a difference in the thoroughness of the examination rather than a change in the condition.  See 38 C.F.R. § 4.13.  

The April 2015 VA hypertension examination indicates that the Veteran's continues to suffer from headaches and hypertension results in impairment to his usual occupation, rather than improvement.  As such, the Board finds that the evidence is against a finding that that the Veteran has an increased ability to function under the ordinary conditions of life and work.  

Accordingly, the Board finds that the reduction of the Veteran's disability rating for his service-connected hypertension was not appropriate, and the 60 percent disability rating is restored.


ORDER

A reduction of the rating for the Veteran's hypertension from 60 percent to 20 percent was not proper; the 60 percent rating is restored, effective February 1, 2010.


REMAND

The Veteran essentially asserts that his service-connected hypertension has caused or aggravated his erectile dysfunction.  

A private treating physician submitted a letter in support of the Veteran's claim dated February 18, 2010.  It noted that the Veteran had longstanding hypertension which had been difficult to control.  The Veteran had abnormal electrocardiograms on several office visits and has also been complaining of erectile dysfunction.  The Veteran had been taking erection dysfunction medication for about 7 years.  He indicated that some studies have shown "it is probably a direct relationship" between malignant hypertension, EKG abnormalities, as well as impotence as organic disease.  

The Veteran was afforded a VA examination in July 2010 which provided a negative nexus opinion between the Veteran's erectile dysfunction and hypertension finding that the more likely cause of the Veteran's hypertension was his diagnosis of hypogonadism with low testosterone levels.  Although hypertension could aggravate the erectile dysfunction, he could not ascertain the degree to which it would without resorting to mere speculation. 

Pursuant to the July 2015 Board remand, an addendum opinion was provided in April 2015.  The VA examiner provided additional factors that might be the cause of erectile dysfunction which were hypogonadism, diabetes mellitus and long-term smoking.  Erectile function requires the need for adequate vascular, neurological and hormonal function.  As noted, these noted issues pertain to this veteran. Although some hypertensive medications can have a negative effect on erectile function, he did not complain of erectile dysfunction while on active duty when he was receiving anti-hypertensive medication.  Thus, the complaint of erectile dysfunction is less than likely due to his hypertensive medication.

The Board finds that the opinion is inadequate.  The VA examiner appears to explain how hypertension can aggravate erectile dysfunction, through medication.  However, the examiner did not discuss whether the Veteran's long-term use of hypertension medication, not just in-service, caused or aggravated the Veterans erectile dysfunction.  Again, the VA examiner did not adequately address whether erectile dysfunction was aggravated beyond its natural progression by hypertension, including medication to treat the condition.  As such, on remand, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, provide the claims file to a VA examiner who has sufficient expertise to determine the etiology of the Veteran's hypertension to include as secondary to hypertension.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following question:

Is it at least as likely as not (i.e., a probability of 50 % or greater) that any erectile dysfunction was caused or aggravated (beyond its natural progression) by hypertension, including, but not limited to medications to treat such condition.  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.

2.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


